Title: Thomas Jefferson to John R. Fenwick, 18 September 1810
From: Jefferson, Thomas
To: Fenwick, John R.


          
            Sir
            Monticello Sep. 18. 10.
          
            I have to return you my thanks for your kind care of the books sent me by mr Botta, which came safely to hand,  as also for the trouble which the garden seeds have given you, and will still give you. if any gentleman passing in the stage to Alexandria would take the trouble to have them put into the stage at that place they will then come safely to me. the change of Undertakers there renders this necessary. if you could deliver them to Joseph Dougherty who formerly lived with me, he would take care of their delivery at Alexandria. Accept the assurances of my thankfulness & respect.
          
            Th:
            Jefferson
        